DETAILED ACTION

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-19, drawn to a stable composition comprising at least particles of hydrophobic silica, a repellent agent selected from among geraniol, citronellal and mixtures thereof, and at least one stabilizing agent selected from among a weak base, an ether, and mixtures thereof.
Group II, claims 20-22, drawn to a method for killing harmful insects comprising using a composition according to claim 1.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the composition comprising hydrophobic silica, a repellent agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Chelle et al. (WO 2018/206866 A1).  Chelle et al. teach an insecticidal powder comprising hydrophobic silica particles, a liquid solvent such as 2,5,7,10-tetraoxaundecane, and a repellent such as geraniol or citronellol (Claims 1, 6-8).

During a telephone conversation with Philip L. Conrad on 16 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 20-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 November 2020 was filed before the mailing of an Office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:  claim 1 states “comprising at least particles of hydrophobic silica and a repellent agent… further comprises at least one stabilizing agent…”.  The term comprising means that additional unrecited components can be present in the composition.  Therefore, the transitional phrase comprising indicates that the composition has the recited components, and may have additional components.  Thus, it is not necessary to state at least in the claim.  It is recommended that the claim delete “at least”.  It is also recommended that the claim replace “characterized in that the composition further comprises” with the term “and”.
Claim 18 should be amended to insert “, and” after solvent in line 6.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 9 is states that the solvent is ethanol and 2,5,7,10-tetraoxaundecane or dipropylene glycol monomethyl ether.  The claim could be interpreted as the solvent is (i) ethanol and 2,5,7,10-tetraoxaundecane, or (ii) dipropylene glycol monomethyl ether; or as the solvent is (a) ethanol and (b) 2,5,7,10-tetraoxaundecane or dipropylene glycol monomethyl ether (i.e., ethanol and 2,5,7,10-tetraoxaundecane, or ethanol and dipropylene glycol monomethyl ether).  Therefore, it is unclear what is intended for the solvent.  
Claim 17 is indefinite because it depends from itself.  The claim recites “an aqueous dispersion that is obtained by diluting a gel according to claim 17”.  Also, claim 16 is drawn to a gel having a viscosity of between 5 and 250 poise at room temperature.  Since claim 16 is drawn to a gel, claim 17 can’t be drawn to the gel of claim 16 and also be an aqueous dispersion.  It would appear that claim 17 should be an independent claim drawn to an aqueous dispersion obtained by diluting the gel according to claim 16.
Also, it is unclear how much solvent is added to the gel according to claim 16.  Claim 17 recites “adding to it from 40 to 75% by weight of an aqueous solvent”.  It is unclear if the solvent is only 40-75% by weight aqueous, or if the amount of aqueous solvent added to the gel is 40-75% by weight based on the total weight of the gel composition.
Regarding claim 19, the phrase “preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 and 5-15 are rejected under 35 U.S.C. 103 as being unpatentable over Chelle et al. (WO 2018/206866 A1; priority filing date 2017-05-10).
Instant claim 1 is drawn to a stable composition comprising particles of hydrophobic silica and a repellent agent, and at least one stabilizing agent, wherein the repellent agent is selected from the group consisting of geraniol, citronellal, and mixtures thereof, and the stabilizing agent is selected from the group consisting of a weak base, an ether, and mixtures thereof.
Chelle et al. teach an insecticidal powder comprising hydrophobic silica particles, a liquid solvent such as 2,5,7,10-tetraoxaundecane, and a repellent such as geraniol or citronellol (Claims 1, 6-8).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare an insecticidal composition according to Chelle et al. comprising hydrophobic silica, 2,5,7,10-tetraoxaundecane, and geraniol and/or citronellal.  Such would have been obvious because Chelle et al. teach that the insecticidal compositions may comprise the instantly claimed components.
Instant claim 3 states that the ether is 2,5,7,10-tetraoxaundecane, dipropylene glycol monomethyl ether, propylene glycol methyl ether, or propylene glycol ether.
Chelle et al. teach that the liquid solvent includes 2,5,7,10-tetraoxaundecane.
Instant claim 5 states that the hydrophobic silica particles are selected from the group consisting of 1,1,1-trimethyl-N-(trimethylsilyl)silanamine, silica post-treated pyrogen, post-treated diatomaceous earth, post-treated silicon dioxide, insoluble metal silicates, and mixtures thereof.
Chelle et al. teach that the hydrophobic silica particles include 1,1,1-trimethyl-N-(trimethylsilyl)silanamine, silica post-treated pyrogen, post-treated diatomaceous earth, post-treated silicon dioxide, and insoluble metal silicates (Claim 4).
Instant claim 6 states that the composition comprises 0.5 to 15% by weight of repellent agent, 1 to 99% by weight of hydrophobic silica particles, and 0.5 to 35% by weight of stabilizing agent.
Chelle et al. teach the insecticidal composition comprising 1 to 20% by weight hydrophobic silica particles, 0.5 to 5% by weight repellent and 2 to 10% by weight of liquid solvent (pg. 3, ln. 41-48; Claims 1, 11).
Instant claim 7 states that the composition further comprises an aqueous solvent or water-miscible non-aqueous solvent selected from the group consisting of ethers, glycol ethers, alcohols, ketones, carbonates, and mixtures thereof.
Chelle et al. teach that the insecticidal composition may comprise an aqueous or water-miscible non-aqueous solvent including alcohols, ketones and carbonates (Claim 7).
Instant claim 8 states that the solvent is selected from a list.
Chelle et al. teach that the solvent includes ethanol, propanol, isopropanol, 2,5,7,10-tetraoxaundecane, propylene carbonate, acetone, methyl ethyl ketone, methyl propyl ketone, methyl butyl ketone and mixtures thereof (Claim 7).
Instant claim 9 states that the solvent is ethanol and 2,5,7,10-tetraoxaundecane or dipropylene glycol monomethyl ether.
Chelle et al. teach that the solvent includes ethanol and 2,5,7,10-tetraoxaundecane, or mixtures thereof (Claim 7).
Instant claim 10 states that the composition is in the form of a powder, liquid, gel, suspension, or aqueous dispersion.
Chelle et al. teach compositions in the form of a powder or as the powder dispersed in a liquid solvent (pg. 3, ln. 49-50).
Instant claim 11 states that the composition is in the form of a powder, further comprising talc, alumina, feldspar, calcium carbonate, dolomite, calcium silicate and mixtures thereof.
Chelle et al. teach compositions in the form of a powder comprising an inert powder including talc, alumina, feldspar, calcium carbonate, dolomite, calcium silicate and mixtures thereof (pg. 3, ln. 51-52).
Instant claim 12 states that the composition is in the form of a powder dispersed in a liquid solvent, said solvent compatibilizing the powder with a propellant gas.
Chelle et al. teach that the powder is dispersed in the liquid solvent which compatibilizes it with a gas which serves as a propellant for distributing the aerosol assembly (pg. 3, ln. 49-50).
Instant claim 13 states that the liquid solvent represents from 10 to 80% by weight of the composition, without the propellant gas.
Chelle et al. teach that a liquid solvent can be present from 2 to 10% by weight of the powder as a whole (pg. 3, ln. 48).
Instant claim 14 states that the composition is dispensed by means of an aerosol.
Chelle et al. teach that the powder is dispersed in the liquid solvent which compatibilizes it with a gas which serves as a propellant for distributing the aerosol assembly (pg. 3, ln. 49-50).
Instant claim 15 states that the composition constitutes a gel that is devoid of organic gelling agent.
Chelle et al. teach that the composition may comprise amorphous silica gel or silica aerogels (Claim 3).

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chelle et al. (WO 2018/206866 A1; priority filing date 2017-05-10) as applied to claims 1, 3 and 5-15 above, further in view of Dunham et al. (US 7,867,479).
Instant claim 2 states that the weak base is triethanolamine, dihydroxypropylamine, or triisopropanolamine.
The teachings of Chelle et al. are discussed above and incorporated herein by reference.
Chelle et al. do not explicitly disclose compositions comprising a weak base, such as triethanolamine, dihydroxypropylamine and triisopropanolamine.
Dunham et al. teach that an amine emulsifying agent, such as triethanolamine, may be added to pre-formulated repellants or previously mixed emulsions; to improve the stability of the prior products (col. 18, ln. 26-37).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include an amine, such as triethanolamine, to the compositions according to Chelle et al. in order to improve the stability of the repellent formulation, as reasonably suggested by Dunham et al.  A person having ordinary skill in the art would have a reasonable expectation of success because Dunham et al. teach that amines, such as ethanolamine, improves the stability of repellent compositions, and Chelle et al. teach insecticidal compositions comprising a repellent, such as geraniol and citronellal.
Instant claim 16 states that the composition constitutes a gel having a viscosity of between 5 and 250 poise at room temperature, and comprising 2-25 wt.% hydrophobic silica particles, 0.5-10 wt.% repellent agent(s), 0.5-10 wt.% weak base(s), and the remainder to 100 wt.% of a liquid solvent.
As discussed above, Chelle et al. teach compositions comprising amorphous silica gel or silica aerogels (Claim 3).  Also, Dunham et al. teach addition of an amine, such as triethanolamine, to improve stability of a repellent composition.
Therefore, it would have been obvious to prepare a composition according to Chelle et al. further comprising an amine, such as triethanolamine, and in the form of a gel with a viscosity that allows for administration of the composition to a site for contacting insects.  The viscosity is an inherent property dependent on the contents of the compositions.  In the absence of evidence to the contrary, compositions according to Chelle et al. comprising the powder dispersed in an aqueous solution in amounts within the instant claims would necessarily be in the form of a gel with the instantly claimed viscosity.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chelle et al. (WO 2018/206866 A1; priority filing date 2017-05-10) as applied to claims 1, 3 and 5-15 above, further in view of Allen (US 2003/0213169 A1).
Instant claim 4 states that the hydrophobic silica particles have an average size of between 70 nm and 200 nm.
The teachings of Chelle et al. are discussed above and incorporated herein by reference.
Chelle et al. teach that their hydrophilic and hydrophobic silicas have an average particle size distribution between 20 and 100 µm.  Chelle et al. further teach that insecticidal action is improved with the increase of the specific surface area (i.e., decrease in particle size).
Chelle et al. do not explicitly disclose hydrophobic silica particles having an average particle size of 70 to 200 nm, as instantly claimed.
Allen teaches hydrophobic silica particles, such as fumed silica and silica aerogel, with an average size of at least about 30 nm, including 100 nm and 200 nm ([0020]), wherein the hydrophobic silica particles are believed to cause death to thrips by sorbing away the outer hydrophobic layer called the epicuticle ([0036]-[0037]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to include hydrophobic silica particles having an average particle size of at least about 30 nm, such as 100 nm or 200 nm, in the insecticidal compositions according to Chelle et al.  Such would have been obvious because Chelle et al. teach that their hydrophobic silica particles allows for destructuring the cuticle of arthropods resulting in death by dehydration faster, and Allen teaches that hydrophobic silica particles having an average particle size of at least 30 nm, including 100 nm and 200 nm, cause death to thrips by sorbing away the outer hydrophobic layer called the epicuticle causing dehydration and death.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chelle et al. (WO 2018/206866 A1; priority filing date 2017-05-10) in view of Dunham et al. (US 7,867,479) as applied to claims 1-3 and 5-16 above, further in view of Liao et al. (CN 107494542 A).
Instant claim 17 states diluting the gel by adding to it from 40 to 75% by weight of an aqueous solvent.
Instant claim 18 states a composition in the form of a gel or liquid comprising 4-8 wt.% hydrophobic silica particles, 0.9-2.5 wt.% repellent agent(s), 0.8-5 wt.% weak base(s), 22-50 wt.% solvent, and 30-80 wt.% water.
The teachings of Chelle et al. and Dunham et al. are discussed above and incorporated herein by reference.
Chelle et al. teach that the powder is dispersed in the liquid solvent which compatibilizes it with a gas which serves as a propellant for distributing the aerosol assembly (pg. 3, ln. 49-50). 
Chelle et al. do not explicitly disclose adding 40-75 wt.% aqueous solvent, as instantly claimed.
Liao et al. teach insecticidal compositions in the form of an aerosol comprising 40 wt.% water (pg. 4, para. 9).
Therefore, it would have been prima facie obvious to dilute the powder of Chelle et al. with 40 wt.% of water to prepare the aerosol.  Such would have been obvious because Chelle et al. teach dispersing the insecticidal composition in an aerosol assembly, and Liao et al. teach insecticidal aerosol compositions comprising 40 wt.% of water.
Instant claim 19 states that the pH of the composition is between 7.5 and 10.
The pH of a solution is an inherent property of the solution that depends on the components within the solution.  In the absence of evidence to the contrary, preparation of compositions according to Chelle et al., Dunham et al. and Liao et al. comprising hydrophobic silica particles, a repellent agent, triethanolamine, a liquid solvent and 40 wt.% water would necessarily result in a composition with a pH between 7.5 and 10.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924. The examiner can normally be reached 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616